Citation Nr: 9920281	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-49 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C.A.§ 1318 (West 1991).


WITNESSES AT HEARING ON APPEAL

Appellant and G.J. 





INTRODUCTION

The veteran served on active duty from June 1954 to June 
1974.  The veteran passed away on June [redacted] 1996.  The 
appellant is the veteran's widow.  

The matter on appeal arises from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In March 1998, the Board of Veterans Appeals (Board) remanded 
the case to the RO for adjudication of several issues for 
accrued benefits.  In January 1999, the RO denied accrued 
benefits for service connection for residuals of Agent Orange 
exposure, heart disease, hiatal hernia, right ear hearing 
loss and diabetes mellitus.  The RO denied reopening a claim 
for accrued benefits for service connection for hypertension.  
The RO granted entitlement to accrued benefits for an 
increased rating for anxiety reaction with depression.  The 
RO denied entitlement to accrued benefits for increased 
ratings for postoperative peptic ulcer disease with duodenal 
deformity and epigastric distress and atypical cluster 
headaches.  The RO granted entitlement to accrued benefits 
for individual unemployability, effective since August 29, 
1991.  The RO also granted eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  The RO 
properly notified the appellant of these decisions; however, 
the appellant has not filed a notice of disagreement.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489 (1994).  


FINDINGS OF FACT

1.  The veteran died on June [redacted] 1996, at the age of 59, from 
cardiorespiratory arrest due to a history of heart disease.  



2.  The veteran was 70 percent disabled due to anxiety 
reaction with depression, 40 percent disabled due to 
postoperative peptic ulcer disease with duodenal deformity 
and epigastric distress and 30 percent disabled due to 
atypical cluster headaches at the time of his death.  The 
combined rating for all service-connected disabilities was 90 
percent.  The veteran had been granted a total rating due to 
individual unemployability due to his service-connected 
disabilities, effective August 29, 1991, at the time of his 
death.

3.  Heart disease and hypertension were not shown during 
active service or within one year of separation and the 
appellant has not presented or identified competent medical 
evidence, which relates post-service heart disease and 
hypertension to any incident or event of active service or 
secondary to a service-connected disability.  

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for 10 years before his death.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The requirements for payment of DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not show treatment or 
diagnosis of heart disease or cardiovascular disease.  The 
June 1954 enlistment examination report shows the heart was 
normal.  Chest x-ray examination was normal.  Systolic blood 
pressure was 124 and diastolic blood pressure was 82.  

The veteran also underwent periodic physical examinations 
during his military career.  These were performed in March 
1957, May 1960, March 1963, September 1966, May 1970 and 
September 1972.  Physical examination on each occasion showed 
the heart was normal.  In addition, chest x-ray examinations 
and laboratory studies conducted during these examinations 
were also normal.  The veteran denied a history of heart 
trouble and high blood pressure in a May 1973 report of 
medical history.  

The January 1974 retirement examination report shows the 
heart was normal.  Chest x-ray examination and laboratory 
studies were normal.  Systolic blood pressure was 114 and 
diastolic blood pressure was 68.  The veteran reported a 
history of shortness of breath, but he denied a history of 
heart trouble, pain or pressure in the chest and palpitation 
or pounding heart.  An electrocardiograph (ECG) was performed 
as part of the retirement examination and it was normal.  
In June 1974, the veteran stated that there was no change in 
his medical condition since the January 1974 examination.  

The veteran filed his original application for service 
connection for headaches, ulcer and high blood pressure in 
July 1980.  The veteran indicated that high blood pressure 
had been found during service examinations dated between 1968 
and 1974.  This is not shown in these examination reports.  
The veteran listed no post-service medical treatment.  

The veteran underwent VA medical examinations in October 
1980.  Physical examination of the cardiovascular system 
showed the heart had a normal sinus rhythm and there was no 
murmur or enlargement.  The physician noted that the veteran 
denied ever having to take medication for elevation of blood 
pressure or that hypertension was ever definitely 
established.  Systolic blood pressure was 140 and diastolic 
blood pressure was 80 in the standing position, 144 and 84 in 
the recumbent position and 150 and 82 in the standing 
position.  The respiratory system was clear to percussion and 
auscultation.  Based on the physical examination, the 
diagnoses were history of headaches with no cause being 
found, postoperative status peptic ulcer with a history of 
continuing mild epigastric distress controlled by diet, and 
no hypertension found today and no history that a diagnosis 
was ever definitely made.  Chest x-ray examination showed the 
heart was normal in size and there was no evidence of an 
acute pulmonary process.  An ECG was performed and 
interpreted as within normal limits.  

In March 1981, the RO denied service connection for high 
blood pressure and the veteran did not appeal that decision.  
The RO granted service connection for postoperative peptic 
ulcer disease with mild epigastric distress and deformity of 
the duodenal bulb and assigned a 10 percent rating.  In March 
1982, the Board granted a 20 percent rating for this 
disorder.  The Board remanded the veteran's claim for service 
connection for headaches to the RO for further development.  

The veteran underwent additional medical examination and 
testing in June 1982 and the final diagnosis was cluster 
headaches without other intracranial pathology.  In October 
1982, the Board granted service connection for headaches.  
The RO implemented that decision in a November 1982 rating 
action and assigned a 30 percent rating.  

Based on additional medical treatment for gastrointestinal 
(GI) symptoms in 1983 and a December 1983 report of VA 
examination, the RO increased the disability rating for 
postoperative peptic ulcer disease with mild epigastric 
distress and deformity of the duodenal bulb to 40 percent.  

In March 1984, the veteran submitted service department 
treatment records showing five blood pressure readings, which 
were recorded between February 27, 1984 and March 2, 1984.  
There was no diagnosis.  The veteran indicated that this 
showed he was having increased blood pressure.  Another 
outpatient record dated on February 16, 1984 notes mildly 
increased blood pressure for five days and the assessment was 
high blood pressure.  An ECG performed on that day was normal 
and showed a normal sinus rhythm.  The physician advised the 
veteran not to smoke.  There was a follow-up examination 
later in March 1984 but no diagnosis of high blood pressure.  

In January 1985, the Board denied entitlement to service 
connection for hypertension and a disability rating in excess 
of 30 percent for headaches.  

The veteran complained of a history of high blood pressure 
since 1969 during a November 1985 VA examination.  Physical 
examination of the heart and lungs was normal and there was 
no diagnosis of cardiovascular disease.  

The evidence includes treatment records from a service 
department, which show examination and treatment for several 
problems between 1989 and 1991.  Records dated in February 
and March 1990 show additional blood pressure testing and an 
assessment of hypertension.  Subsequent treatment records in 
1990 and 1991 show follow-up treatment for hypertension.  
These records also show the veteran was diagnosed with 
depression in 1991.  In June 1991, the veteran was evaluated 
for episodes of shortness of breath that occurred on two 
occasions during that month.  He also described chest pain 
and tingling that lasted several minutes.  The examiner noted 
there was no history of coronary artery disease.  Examination 
of the heart showed a regular rate and rhythm without murmur.  
The assessment was episodes of dyspnea, palpitations and 
chest pain and rule out coronary artery disease.  Records 
dated in August 1991 show that the veteran was using an 
Ergotamine inhaler to treat his cluster headaches, which 
improved his symptoms.  The examiner noted that the veteran's 
blood pressure was increased and indicated that the increase 
may be secondary to the Ergotamine.  The examiner recommended 
continuing use of the inhaler but indicated that this may be 
stopped if the veteran's blood pressure remained elevated.  
In September 1991, the veteran was admitted for symptomatic 
bradycardia, which was felt to be secondary to his 
medications.  The veteran's blood pressure remained 
normotensive and vital signs remained stable during 
admission.  The final diagnoses included hypertension and 
heart block secondary to medications, which the physician 
reported as resolved.  Later that month, the physician 
indicated that the increase in blood pressure may be 
secondary to anxiety, which was playing a significant role in 
the veteran's problems.  In October 1991, the examiner 
characterized the veteran's hypertension as poorly controlled 
and with a currently dangerous blood pressure.  

The veteran underwent VA neurology and psychiatry 
examinations in October 1991.  The neurologist diagnosed 
atypical cluster headaches.  The veteran reported to the 
psychiatrist that he was probably service-connected for 
hypertension.  He reported nervousness and depression 
secondary to his headaches.  The psychiatrist concluded that 
the veteran's anxiety and depression were secondary to his 
medical illnesses, particularly his cluster headaches.  

In March 1992, the RO granted service connection for anxiety 
reaction with depression and assigned a 10 percent rating.  
The RO denied an increased rating for the atypical cluster 
headaches.  In July 1992, the RO denied service connection 
for diabetes mellitus.  

In August 1994, the Board remanded the veteran's claim for 
service connection and his claims for increased ratings to 
the RO for further development.

Subsequently, the RO obtained service department treatment 
records, which are dated from October 1991 to July 1994.  
They show examination treatment for various problems.  In 
April 1992, the examiner noted that the veteran had increased 
blood sugar and diabetes needed to be ruled out.  In May 
1992, the examiner noted that the veteran had diabetes for 
which he was counseled.  These records also show the veteran 
had increased blood pressure.  Later assessments included 
adult onset diabetes mellitus and hypertension, which were 
both under good control.  These conditions remained stable in 
April 1994.  

In October 1994, the veteran filed a claim for service 
connection for heart disease as secondary to his service-
connected nervous condition.  

The RO obtained VA treatment records, which are dated from 
April 1994 to February 1995.  They show that an ECG was 
performed in July 1994.  It showed a normal sinus rhythm, but 
also showed a left axis deviation and a nonspecific T wave 
abnormality and was considered an abnormal ECG.  An ECG 
performed in October 1994 was also abnormal.  Chest x-ray 
examination showed no significant abnormality in the lungs 
and pleura, but the heart appeared borderline large.  
Mediastinal structures were unremarkable.  These tests were 
performed pursuant to a scheduled upper GI endoscopy that was 
performed later that month.  Chest x-ray examination 
following this procedure showed the heart size was within 
normal limits and the impression was no acute cardiopulmonary 
changes.  A stress test performed in January 1995 was 
negative.  

The veteran underwent VA stomach and psychiatry examinations 
in January 1995.  The veteran reported to the psychiatrist 
that he had a heart condition that became worse with 
excitement.  The psychiatrist diagnosed somatization 
disorder, anxiety and depression.  During the stomach 
examination, the veteran reported frequent heartburn, a 
history of high blood pressure for fifteen years, a history 
of recurrent chest pain for two years, and that he was taking 
Procardia daily and Nitroglycerin sublingually whenever 
necessary.  He reported occasional exertional chest pain and 
occasional pain when upset, which occurs in the left 
subclavicular area without radiation and lasts only for a few 
seconds.  The physician noted that an ECG was normal except 
for a left anterior fascicular block.  Chest x-ray 
examination was normal.  The diagnoses were duodenal ulcer 
with bleeding, hiatus hernia by history, hypertension and 
angina pectoris.  

In October 1995, the RO denied service connection for 
diabetes mellitus, hypertension, heart disease and hiatal 
hernia.  The RO also denied increased ratings for the 
service-connected disabilities.  

In January and March 1996, the RO denied service connection 
for right ear hearing loss.  

The veteran was admitted to the Clarksburg VA facility on 
January 25, 1996 because of positive ECG changes and pain, 
which developed during a stress test.  The examiner noted a 
two-year history of angina in stable pattern with exertion 
and emotional upset.  The ECG changes persisted long into 
recovery and required sublinguinal nitroglycerin to relieve 
the pain.  The veteran was admitted to the coronary care unit 
where he underwent further treatment and evaluation.  The 
veteran was ready for transfer to another VA facility several 
days later for further testing.  The final diagnoses were 
angina pectoris with a significantly positive stress test, 
history of diabetes, history of hypertension, history of 
peptic ulcer disease, history of hyperthyroidism, history of 
PTSD and history of low HDL.  

The veteran was admitted to the Pittsburgh VA facility on 
January 29, 1996 from the Clarksburg VA facility for a work-
up for coronary artery disease.  During the hospitalization, 
he underwent a left heart catheterization, coronary 
angiography and a left ventriculography.  Three ECGs were 
also performed and showed abnormal findings, including 
possible anterior injury or myocardial infarction and changes 
compatible with ischemia.  Based on the testing, the 
diagnoses were atherosclerotic heart disease, normal LV 
systolic function, hypertension, history of borderline 
diabetes mellitus, IV dye allergy and treated 
hyperthyroidism.  The physician stated that it was clear that 
the veteran's unstable angina was due to a lesion, which was 
likely right coronary artery stenosis.  The physician stated 
that complete revascularization could not be performed with 
angioplasty and recommended bypass surgery.  The physician 
explained that although there was no significant disease in 
the left anterior descending coronary artery, the magnitude 
and caliber of the right coronary artery and left circumflex 
coronary artery were impressive and there was likely a 
substantial myocardium at risk at that time.  

The veteran underwent VA stomach and psychiatry examinations 
in March and April 1996.  The diagnoses were anxiety 
disorder, history of depression, history of ulcers, history 
of migraine headaches, mild PTSD, peptic ulcer disease status 
post pyloroplasty and vagotomy and active antral duodenal 
ulcer in postoperative stomach.  

The appellant submitted her application for dependency and 
indemnity compensation in June 1996.  She submitted a copy of 
the veteran's death certificate.  It shows the veteran died 
on June [redacted] 1996, at the age of 59, from cardiorespiratory 
arrest due to a history of heart disease.

In August 1996, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appeals that decision.  

The appellant has submitted numerous articles and medical 
information in support of her claim.  This includes articles 
outlining the major risk factors that increase one's 
susceptibility to atherosclerosis and coronary heart disease.  
The risk factors include age, male gender, high blood 
pressure, smoking, high cholesterol, inactivity or lack of 
exercise, obesity, diabetes, family history of coronary heart 
disease and stress and hostility.  There are also articles 
addressing the link between coronary heart disease and 
stress, anger, anxiety and hostility.  There is also 
information pertaining to stress from mental trauma and the 
etiology of combat-related PTSD.  There is an article that 
discusses trends in cardiovascular disease risk factors among 
New York State residents.  There is an article that discusses 
management of acute myocardial infarction.  There are also 
articles discussing hypertension, high blood cholesterol and 
diabetes.  She has also cited other sources for her 
contention that the veteran's heart disease were due to his 
service-connected disabilities.  


Criteria

Under 38 U.S.C.A. § 5107(a) (West 1991), a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  




The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998).  




Where certain diseases are manifested to a compensable degree 
within the initial post-service year such as 
arteriosclerosis, cardiovascular-renal disease, hypertension 
and diabetes mellitus, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998).  


Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition, which is proximately due 
to, or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for a certain disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.




A grant of service connection for the cause of the veteran's 
death is appropriate when a disability incurred in or 
aggravated by service or proximately due to or the result of 
service-connected disability caused or contributed 
substantially or materially to death.  38 U.S.C.A. §§ 1110, 
1310 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 3.312 
(1998).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1998).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1998).  

Under 38 U.S.C.A. § 1318 (West 1991), DIC benefits are 
payable to the surviving spouse of a veteran who dies, not as 
the result of his own willful misconduct, and who was in 
receipt of or entitled to received compensation for a 
service-connected disability that either was continuously 
rated totally disabling for a period of 10 years immediately 
preceding death or if so rated for a lesser period, was so 
rated continuously for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty.  38 U.S.C.A. § 1318 (West 1991).  


Analysis
Cause DIC Benefits under 38 U.S.C.A. § 1318of Death

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

The record shows that the veteran's immediate cause of death 
in June 1996 was cardiorespiratory arrest due to a history of 
heart disease.  There are no service medical records of any 
heart disease, cardiovascular disease, or cardiac-related 
condition being treated, diagnosed, or otherwise identified 
during the veteran's active military service.  The periodic 
medical examinations during his military career in March 
1957, May 1960, March 1963, September 1966, May 1970 and 
September 1972 all showed the heart was normal.  The January 
1974 retirement examination report also shows the heart was 
normal.  Although the veteran stated in his original 
application for service connection that high blood pressure 
had been found during service examinations, this is not shown 
in these examination reports.  

The evidence does not include a medical diagnosis of 
hypertension or heart disease during the veteran's initial 
post-service year.  The evidence also does not show a 
diagnosis of diabetes mellitus during active service or 
during the veteran's initial post-service year.  

During the October 1980 VA medical examination, physical 
examination of the cardiovascular system showed the heart had 
a normal sinus rhythm and there was no murmur or enlargement.  
The physician noted that the veteran denied ever having to 
take medication for elevation of blood pressure or that 
hypertension was ever definitely established.  Systolic blood 
pressure was 140 and diastolic blood pressure was 80 in the 
standing position, 144 and 84 in the recumbent position and 
150 and 82 in the standing position.  The respiratory system 
was clear to percussion and auscultation.  Chest x-ray 
examination showed the heart was normal in size and there was 
no evidence of an acute pulmonary process.  The physician did 
not diagnose heart disease but reported that there was no 
hypertension found and no history that a diagnosis was ever 
definitely made.  

The first assessment of high blood pressure is shown in the 
outpatient treatment records dated between February and March 
1984.  Despite complaints of a history of high blood pressure 
since 1969 during the November 1985 VA examination, physical 
examination of the heart and lungs was normal and there was 
no diagnosis of cardiovascular disease.  

The medical diagnoses showing hypertension, heart disease and 
diabetes mellitus are first shown years after the veteran's 
active military service.  The service department treatment 
records dated between 1989 and 1991 include assessments and 
treatment for hypertension.  There was also evaluation and 
treatment for chest pain.  The assessment was episodes of 
dyspnea, palpitations and chest pain and rule out coronary 
artery disease.  Subsequent service department treatment 
records include assessments of adult onset diabetes mellitus 
and hypertension.  The ECG performed in July 1994 was also 
considered abnormal.  An ECG performed in October 1994 was 
also abnormal.  Chest x-ray examination showed no significant 
abnormality in the lungs and pleura, but the heart appeared 
borderline large.  The diagnoses during the January 1995 VA 
examination included hypertension and angina pectoris.  
Ultimately, the medical examinations and testing at the 
Pittsburgh VA facility in January and February 1996 disclosed 
atherosclerotic heart disease.  Three ECGs showed abnormal 
findings, including possible anterior injury or myocardial 
infarction and changes compatible with ischemia.  

There are no medical opinions of record relating the post-
service development of hypertention, atherosclerotic heart 
disease, cardiorespiratory disease, or diabetes mellitus to 
any incident or event of active service.  

The remaining question is whether the veteran's heart disease 
is proximately due to or the result of a service-connected 
disability, or whether a service-connected disability 
aggravated the veteran's nonservice-connected heart disease 
such that it caused or contributed materially or 
substantially to cause the veteran's death.  The appellant's 
main contention is that the stress and anxiety that resulted 
from the veteran's service-connected PTSD led to his heart 
disease and his death was therefore service-related.  
Transcript (Dec. 1997).  

The issue of whether the post-service development of heart 
disease, which is listed as the cause of the veteran's death, 
was secondary to PTSD or any other service-connected 
disability involves a medical diagnosis or opinion as to 
medical causation; therefore, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The appellant does not have a medical degree or qualified 
medical experience to render a medical diagnosis or opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although she is competent to testify as to observable 
symptoms, she is not competent to provide evidence or opinion 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).  

The entire evidence of record does not include a qualified 
medical opinion that the veteran's heart disease was 
proximately due to or the result of PTSD or another of his 
service-connected disabilities.  In fact, the physician, who 
performed the left heart catheterization, coronary 
angiography and a left ventriculography at the Pittsburgh VA 
facility in 1996, stated that it was clear that the veteran's 
unstable angina was due to a lesion, which was likely right 
coronary artery stenosis.  That physician also stated that 
complete revascularization could not be performed with 
angioplasty and recommended bypass surgery.  The physician 
explained that although there was no significant disease in 
the left anterior descending coronary artery, the magnitude 
and caliber of the right coronary artery and left circumflex 
coronary artery were impressive and there was likely a 
substantial myocardium at risk at that time.  

Although the treating physician in August and September 1991 
stated that the veteran's elevated blood pressure and 
symptomatic bradycardia may have been secondary to 
Ergotamine, which was the inhaler prescribed to treat his 
service-connected cluster headaches, the physician concluded 
at the end of the September 1991 hospitalization that this 
had resolved.  The final diagnoses included hypertension and 
heart block secondary to medications, which the physician 
reported as resolved.  Later that month, the physician also 
indicated that the increase in blood pressure may be 
secondary to anxiety, which was playing a significant role in 
the veteran's problems.  However, that physician did not 
opine that the anxiety symptoms either caused heart disease 
or permanently aggravated the veteran's heart disease.  This 
physician only suggested the possibility that there may have 
been an increase in blood pressure secondary to anxiety.  
This physician did not render an opinion that PTSD symptoms 
caused or aggravated the heart disease that caused or 
contributed materially or substantially to the veteran's 
death.  

The appellant has submitted numerous articles and medical 
information in support of her claim.  This includes articles 
outlining the major risk factors that increase one's 
susceptibility to atherosclerosis and coronary heart disease.  
Although this evidence supports a link between coronary heart 
disease and stress, anger, anxiety and hostility, this does 
not render the present claim well grounded.  The reason is 
that this evidence also shows that there are numerous other 
risk factors for the development of heart disease.  These 
factors include age, male gender, high blood pressure, 
smoking, high cholesterol, inactivity or lack of exercise, 
obesity, diabetes and a family history of coronary heart 
disease.  The evidence of record shows the veteran had nearly 
all of these risk factors, which were not service-related.  
This evidence does not address the veteran's specific 
disabilities or why the veteran's post-service development of 
heart disease was caused or aggravated by PTSD rather than 
any of the veteran's other numerous risk factors.  For these 
reasons, the Board finds that this evidence is too general 
and nonspecific to well ground the appellant's claim under 
the circumstances presented in this case.  

For these reasons, the Board finds that heart disease and 
hypertension were not shown during active service or within 
one year of separation and the appellant has not presented or 
identified competent medical evidence, which relates post-
service heart disease and hypertension to any incident or 
event of active service or secondary to a service-connected 
disability.  The Board concludes that the claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a).  

DIC Benefits under 38 U.S.C.A. § 1318

The veteran was 70 percent disabled due to anxiety reaction 
with depression, 40 percent disabled due to postoperative 
peptic ulcer disease with duodenal deformity and epigastric 
distress and 30 percent disabled due to atypical cluster 
headaches at the time of his death.  The combined rating for 
all service-connected disabilities was 90 percent.  The 
veteran had also been granted a total rating due to 
individual unemployability due to his service-connected 
disabilities, effective August 29, 1991, at the time of his 
death.  

The veteran was not evaluated as totally disabled due to 
service-connected disabilities for 10 years before his death.  
For these reasons, the requirements for payment of DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318.  





ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 

